                                IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         WESTERN DIVISION
                                        Case No. 5:20-cv-00056-M

        ANTHONY RICHARDSON,                             )
                                                        )
                                          Plaintiff,    )
                                                        )
        V.                                              )                        ORDER
                                                        )
        ANDREW SAUL, Commissioner of Social             )
        Security,                                       )
                                                        )
                                          Defendant.    )

             This matter comes before the court on Defendant' s petition seeking attorney fees pursuant to 28

U.S.C. § 2412(d) of the Equal Access to Justice Act (the "EAJA"), filed June 22, 2021. [DE-29] Both

Plaintiffs petition and a stipulation filed simultaneously by Defendant note that the $8,800 sought

represents a stipulated settlement between the parties intended to satisfy in full any and all claims arising

under the EAJA. [DE-28; DE-29] Plaintiff also seeks to be reimbursed his $400 filing fee pursuant to 28

U .S.C. § 2412(a)(l). [DE-29]

             Because: (1) the court remanded the matter based upon its conclusion that ALJ Hoskins-Hart

committed legal error, which means that the case was remanded pursuant to sentence four of 42 U.S.C.

§ 405(g) [DE-24]; (2) Defendant has not argued that its position was "substantially justified" within the

meaning of 28 U.S .C. § 2412(d)(l)(A); (3) Plaintiff timely 1 filed his petition with an itemized statement




    1
      See Sargent v. Sullivan , No. 90-1521 , 1991 U.S. App. LEXIS 19457, at *16 (4th Cir. Aug. 22, 1991)
    (unpublished) (recognizing that 28 U.S.C . § 2412(d) fee applications are timely when filed within 30 days
    of the expiration of the 60-day appeal period allowed to Government parties under Federal Rule of
    Appellate Procedure 4(a)(l)(B)).

                                                            1
supporting his application, including a breakdown of the consumer price index ("CPI") relevant to

Plaintiffs attorney's location [DE-29-1-5]; and (4) the court discerns no special circumstances making an

award unjust, the court concludes that Plaintiff has demonstrated eligibility for a fee award under 28 U.S.C.

§ 2412(d). See 28 U.S.C. § 2412(d); Commissioner v. Jean, 496 U.S. 154, 158 (1990) (elements of 28

U.S.C. § 2412(d) eligibility); Hyatt v. Heckler, 807 F.2d 376, 381 (4th Cir. 1986) ("there now can be no

doubt that the claimants are the prevailing parties .. . [because] the claimants have achieved their principal

goal of reconsideration of their claims"); Pierce v. Underwood, 487 U.S. 552, 567 (1988) (burden of

persuasion on the substantial-justification issue lies with the Government). The court further concludes

that: (1) the $8,800 sought is both reasonable and justified in light of the court's determination that an

increase in the cost of living reflected by the relevant CPI warrants a fee in excess of the $125-per-hour

statutory cap set by 28 U.S.C. § 2412(d)(2)(A); and (2) Plaintiff is entitled to reimbursement of his $400

filing fee pursuant to 28 U.S.C. § 2412(a).




                                                          2
       Accordingly, the court AW ARDS Plaintiff $9,200. Pursuant to As true v. Ratliff, 560 U.S. 586,

(2010), EAJA fees awarded by this court belong to the litigant, thus subjecting EAJA fee awards to any

debt that the Plaintiff may owe to the federal government. The court accordingly DIRECTS Defendant to

make the check payable to the Plaintiff and to deliver the check to the office of Plaintiffs attorney after

subtracting the amount of Plaintiffs outstanding federal debt.

       Should Plaintiff prevail upon remand and seek attorney' s fees under 42 U.S.C. § 406(b), the court

will address Plaintiffs timely application at that time, along with any opposition that the Government may

make thereto.



       SO ORDERED this the _ _       2~Cf_.1__t-
                                              __ day of _ ______:::.""'J-----"~::..=..:::...=,,,___ _ _ _, 2021.



                                                         21;;:.!vEfs/11,.?n
                                                           CHIEF UNITED STATES DISTRICT JUDGE
                                                                                                        3




                                                          3
